MORRISON, Judge.
The offense is the possession of whisky, vodka, gin and beer in a dry area for the purpose of sale; the punishment, a fine of $400.00.
In the statement of facts, it was stipulated that appellant had the care, custody, management and control of four or five 4/5ths bottles of assorted alcoholic spirits and three cases of 12-ounce bottles of beer in a dry area.
Bill of Exception No. 1 complains of the refusal of the trial court to permit the introduction into evidence of a private club permit issued by the Administrator of the Texas Liquor Control Board on March 13, 1961. The permit offered in evidence was not a defense to the charge of possessing intoxicating liquor in a dry area for the purpose of sale. Trial of this cause was had August 22, 1961. House Bill 892, Acts of the 57th Legislature, Regular Session, Chapter 262, page 559 (Article 666-15 (e), V.A.P.C.), did not become effective until September 1, 1961, and we do not therefore pass upon the question of the admissibility of a permit issued pursuant to that statute.
Finding the evidence sufficient to support the conviction and no reversible error appearing, the judgment is affirmed.